Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143018                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  WILLIAM MUELLER,                                                                                         Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 143018
                                                                    COA: 300346
                                                                    WCAC: 10-000011
  SEARS ROEBUCK & COMPANY and
  LUMBERMENS MUTUAL CASUALTY
  COMPANY,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 24, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2011                    _________________________________________
           t1011                                                               Clerk